


Exhibit 10.2
ASSUMPTION AND JOINDER AGREEMENT
This ASSUMPTION AND JOINDER AGREEMENT, dated as of June 19, 2015 (this "Joinder
Agreement"), is made by KBSIII PARK PLACE VILLAGE, LLC, a Delaware limited
liability company (the "Additional Borrower"), each of the other Borrowers party
to the Loan Agreement referred to below, and U.S. Bank National Association, a
national banking association, as administrative agent for the Lenders party to
the Loan Agreement referred to below ("Agent") and the Lenders described below.
RECITALS
A.    Reference is made to that certain Amended and Restated Loan Agreement
dated as of March 10, 2014 (as amended by the Modification Agreement defined
below, and as further amended, restated, extended, supplemented, or otherwise
modified in writing from time to time, the "Loan Agreement"), among KBSIII
DOMAIN GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH 400
WEST, LLC, and KBSIII TOWER AT LAKE CAROLYN, LLC, each a Delaware limited
liability company, and each other New Borrower that has become a Borrower under
the Loan Agreement (each, an "Existing Borrower" and, collectively, "Existing
Borrowers"), each lender from time to time a party hereto (individually, a
"Lender" and collectively, the "Lenders"), and Agent. Any capitalized term used
and not defined in this Joinder Agreement shall have the meaning given to such
term in the Loan Agreement. This Joinder Agreement is a "Joinder Agreement"
described in the Loan Agreement.
B.    The Additional Borrower is a New Borrower which is owned, directly or
indirectly, by Guarantor.
C.    Pursuant to Section 7.21 of the Loan Agreement, Existing Borrowers and the
Additional Borrower have requested that certain real property owned by the
Additional Borrower (the "Additional Property") more particularly described on
Exhibit A attached hereto be included in the Borrowing Base Value and Borrowing
Base Amount as an Additional Property. The Additional Property Improvements
include a 9 building commercial development totaling approximately 483,119
rentable square feet. The Cost Basis of the Additional Property is
$126,500,000.00. The U.S. EIN of Additional Borrower is 47-4106616.
D    The current Committed Amount of the Loan is $200,000,000 and no Loan
proceeds are being advanced in connection with the execution and delivery of
this Joinder Agreement and the addition of the Additional Property as collateral
for the Loan.
E    Substantially concurrently with the execution of this Joinder Agreement,
Borrowers, Agent and the Lenders are entering into that certain First
Modification Agreement (Long Form) dated as of even date herewith (the
"Modification Agreement"). Pursuant to the Modification Agreement, Borrowers,
Agent and the Lenders have agreed to modify the Loan Agreement and the other
Loan Documents to, among other things, (i) extend the term of the Loan, (ii)
modify the interest rate applicable to the Loan, and (iii) modify the method of

-1-

--------------------------------------------------------------------------------




calculating the borrowing base for purposes of determining the remaining
availability under the Loan, subject to the terms and conditions set forth in
the Modification Agreement.
F.    As one of the conditions to the admission of the Additional Property as an
Additional Property, the parties hereto are executing this Joinder Agreement.
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Joinder Agreement, the receipt of which and
sufficiency of which are hereby acknowledged, the Additional Borrower, Existing
Borrowers, Agent and Lenders agree as follows:
1.Joinder as Borrower; Additional Property as a Property. The Additional
Borrower assumes and agrees to be bound by all of the terms, obligations,
covenants, representations, warranties and conditions of the Loan Agreement, the
Notes, the Fee Letter, the Environmental Indemnity, jointly and severally with
the other Persons comprising the Borrowers, and assumes and agrees to be bound
thereby, and shall be deemed to be a party thereto, as a Borrower and Indemnitor
(as defined in the Environmental Indemnity), as if the Additional Borrower had
originally executed the Loan Agreement, the Notes, the Fee Letter and the
Environmental Indemnity. The Additional Borrower hereby agrees (i) that the
Additional Property shall constitute a Property for all purposes under the Loan
Agreement, Environmental Indemnity and the other Loan Documents and (ii) to
execute and deliver such additional documents as Agent may reasonably require,
including a Deed of Trust.
2.    Consent And Acceptance. Existing Borrowers, Agent, Lenders and Guarantor
(by its signature to the consent attached hereto) hereby consent to the
assumption of the Loan Agreement, the Notes, the Fee Letter, and the
Environmental Indemnity and the Obligations by the Additional Borrower and agree
and acknowledge that after the date of this Joinder Agreement, (i) the
Additional Borrower shall be a "Borrower" and (ii) the Additional Property shall
be one of the "Properties" for all purposes of the Loan Agreement, the Notes,
the Fee Letter and the Environmental Indemnity and each of the other Loan
Documents, including for purposes of the indemnity provided to Agent and Lenders
by each of the Borrowers (including Additional Borrower upon execution of this
Joinder Agreement) under the Environmental Indemnity. Each of the undersigned
hereby acknowledges that Agent has approved an initial Borrowing Base Amount
allocable to the Additional Property of $81,185,000.00 (as permitted under the
definition of Borrowing Base Amount set forth in the Loan Agreement).
3.    Ownership of Additional Borrower. The Additional Borrower and each other
Borrower represent and warrant to Lenders and Agent that the Additional Borrower
is wholly-owned, directly or indirectly, by Properties REIT.
4.    Legal Status; Organizational Documents. The Additional Borrower represents
and warrants to Agent and each Lender that (i) true, correct and accurate copies
of all of the organizational documents of the Additional Borrower have been
delivered to Agent and (ii) Additional Borrower is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and is duly registered and qualified to transact business in, and is
in good standing under the laws of, the state in which the Additional Property
it owns is located, and has all power, authority, permits, consents,
authorizations and licenses

-2-

--------------------------------------------------------------------------------




necessary to carry on its business, to construct, equip, own and operate such
Additional Property and to execute, deliver and perform this Joinder Agreement
and the other Loan Documents; all consents of the members of Additional Borrower
necessary to authorize the execution, delivery and performance of this Joinder
Agreement and of the other Loan Documents which have been or are to be executed
by and on behalf of Additional Borrower have been duly obtained and are in full
force and effect; this Joinder Agreement and such other Loan Documents have been
duly authorized, executed and delivered by and on behalf of Additional Borrower
so as to constitute this Joinder Agreement and such other Loan Documents the
valid and binding obligations of Additional Borrower, enforceable in accordance
with their terms; and Additional Borrower has complied with all applicable
assumed and/or fictitious name requirements of the state in which it is
organized and of the state in which the Additional Property it owns is located,
if different.
5.    No Default; Compliance with Loan Agreement. The Additional Borrower and
each other Borrower covenant, represent and warrant to Agent and each Lender
that:
(a)    Additional Borrower owns fee title to the Additional Property, does not
own any other property other than the Additional Property, and has satisfied the
other requirements set forth in Section 7.21(b) of the Loan Agreement.
(b)    To the best of Additional Borrower's knowledge, the Additional Property
is free from all Hazardous Substances (as defined in the Unsecured Environmental
Indemnity) except as disclosed in that certain Phase I Environmental Site
Assessment prepared by Environ International Corporation dated as of April, 2015
(Project No.045242IC), in the form disclosed to Agent as of the date of the
recordation of a Deed of Trust against the Additional Property.
(c)    The Additional Property and all related personal property is free and
clear of all liens, charges and encumbrances other than Permitted Encumbrances
or except as otherwise agreed by Agent in writing.
(d)    Except as otherwise disclosed to Agent in writing, each of the
representations and warranties made by Borrowers pursuant to the Loan Agreement,
including, without limitation, those set forth in Article IV therein, are true
and correct in all material respects with regard to the Additional Borrower.
(e)    No Event of Default, or event which, with notice or lapse of time or
both, could become an Event of Default, has occurred and is continuing under any
Loan Document.
(f)    Additional Borrower has been afforded the opportunity to read this
Joinder Agreement, the Loan Agreement, the Notes, the Fee Letter, and the
Environmental Indemnity carefully and to review such documents with an attorney
of Additional Borrower's choice before signing this Joinder Agreement.
Additional Borrower acknowledges having read and understood the meaning and
effect of this Joinder Agreement, the Loan Agreement, the Notes, the Fee Letter,
and the Environmental Indemnity before signing this Joinder Agreement and
understands it shall

-3-

--------------------------------------------------------------------------------




thereafter be bound by the Loan Documents and liable for all Obligations owing
by Borrowers under the Loan Documents.
6.    Counterparts; Joint Borrower Provisions. This Joinder Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one and the same
instrument. Section 7.19 of the Loan Agreement (the joint borrower provisions)
is by this reference hereby incorporated herein in its entirety.
7.    Governing Law. The validity, enforcement, and interpretation of this
Joinder Agreement, shall for all purposes be governed by and construed in
accordance with the laws of the State of California and applicable United States
federal law, and is intended to be performed in accordance with, and only to the
extent permitted by, such laws. To the maximum extent permitted by applicable
law, Additional Borrower hereby waives any right to a trial by jury in any
action relating to the Loan and/or the Loan Documents.
8.    Limited Recourse Provision. Section 7.25 of the Loan Agreement (the
limited recourse provisions) is by this reference hereby incorporated herein in
its entirety.
[SIGNATURE PAGES FOLLOW]



-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Joinder Agreement is executed as of the date first
above written.
ADDITIONAL BORROWER:



KBSIII PARK PLACE VILLAGE, LLC,
a Delaware limited liability company


By: KBSIII REIT ACQUISITION XXII, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST III,
INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer







[SIGNATURES CONTINUE ON FOLLOWING PAGE]

S-1

--------------------------------------------------------------------------------




EXISTING BORROWERS:
KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-2

--------------------------------------------------------------------------------




KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION VI, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC., a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer




S-3

--------------------------------------------------------------------------------




AGENT:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent
By:
/s/ Christopher R. Coburn
Name:
Christoper R. Coburn
Title:
Assistant Vice President





LENDERS:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association
By:
/s/ Christopher R. Coburn
Name:
Christoper R. Coburn
Title:
Assistant Vice President



MUFG UNION BANK, N.A.,
a national banking association
By:
/s/ Nancy Dal Bello
Name:
Nancy Dal Bello
Title:
Director



FIFTH THIRD BANK
By:
/s/ Matthew Rodgers
Name:
Matthew Rodgers
Title:
VP



REGIONS BANK


By:
/s/ Michael R. Mellott
Name:
Michael R. Mellot
Title:
Director






S-4

--------------------------------------------------------------------------------




CONSENT OF GUARANTOR:


KBS REIT PROPERTIES III, LLC, a Delaware limited liability company
("Guarantor"), hereby (i) consents to the terms, conditions and provisions of
the foregoing Joinder Agreement and the transactions contemplated by such
Joinder Agreement, including, without limitation, the admission of the
Additional Borrower as a Borrower under the Loan Agreement and the other Loan
Documents, and the assumption of the Obligations by the Additional Borrower, and
(ii) reaffirms the full force and effectiveness of that certain Amended and
Restated Repayment Guaranty, dated as of March 10, 2014, executed by Guarantor
in favor of Agent.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation
its general partner


By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer










S-5

--------------------------------------------------------------------------------




EXHIBIT A
TO JOINDER AGREEMENT


That certain real property located in the County of Leawood, State of Kansas and
more particularly described as follows:
TRACT 1:


INTENTIONALLY DELETED.


TRACT 2:


LOTS 4 AND 7, PARK PLACE, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON COUNTY,
KANSAS.


AND


LOT 13, PARK PLACE THIRD PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


AND


LOTS 10, 11 AND 12, PARK PLACE SECOND PLAT, A SUBDIVISION IN THE CITY OF
LEAWOOD, JOHNSON COUNTY, KANSAS.


AND


LOT 21, PARK PLACE SEVENTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


TRACT 2A:


NON-EXCLUSIVE EASEMENTS FOR LOADING DOCK, COLUMNS AND SUPPORTS AS GRANTED AND
DESCRIBED IN THAT CERTAIN DEED AND EASEMENT AGREEMENT RECORDED FEBRUARY 1, 2008
IN BOOK 200802, PAGE 302, RECORDS OF JOHNSON COUNTY, KANSAS.


TRACT 2B:


NON-EXCLUSIVE EASEMENTS FOR A COMMON WALL AND PEDESTRIAN ACCESS FOR THE BENEFIT
OF LOT 21, AS GRANTED AND DESCRIBED IN THAT CERTAIN COMMON WALL AND EASEMENT
AGREEMENT RECORDED JANUARY 9, 2012 IN BOOK 201201, PAGE 2278, RECORDS OF JOHNSON
COUNTY, KANSAS.


TRACT 2C:

A-1

--------------------------------------------------------------------------------




A NON-EXCLUSIVE EASEMENT FOR SANITARY SEWER AND INCIDENTAL PURPOSES FOR THE
BENEFIT OF LOT 21, AS GRANTED AND DESCRIBED IN THAT CERTAIN EASEMENT AGREEMENT
RECORDED APRIL 23, 2012 IN BOOK 201204, PAGE 7717, RECORDS OF JOHNSON COUNTY,
KANSAS.


TRACT 2D:


A NON-EXCLUSIVE EASEMENT FOR SANITARY SEWER AND GREASE INERCEPTOR PURPOSES FOR
THE BENEFIT OF LOT 12, AS GRANTED AND DESCRIBED IN THAT CERTAIN EASEMENT
DECLARATION RECORDED IN BOOK 201107, PAGE 002530, RECORDS OF JOHNSON COUNTY,
KANSAS.


TRACT 3:


LOT 15, PARK PLACE FOURTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


TRACT 4:


LOT 28, PARK PLACE TENTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


TRACT 5:


LOT 22, PARK PLACE SEVENTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


TRACT 5A:


NON-EXCLUSIVE EASEMENTS FOR A COMMON WALL AS GRANTED AND DESCRIBED IN THAT
CERTAIN COMMON WALL AND EASEMENT AGREEMENT RECORDED JANUARY 9, 2012 IN BOOK
201201, PAGE 2278, RECORDS OF JOHNSON COUNTY, KANSAS.


TRACT 6:


LOT 25, PARK PLACE NINTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS.


TRACT 7:


NON-EXCLUSIVE EASEMENTS FOR THE USE OF THE COMMON FACILITIES (AS DEFINED IN THE
MASTER DECLARATION, AS HEREINAFTER DEFINED) AS GRANTED AND DESCRIBED IN THAT
CERTAIN MASTER DECLARATION OF PROTECTIVE COVENANTS, CONDITIONS, RESTRICTIONS,
AND EASEMENTS

A-2

--------------------------------------------------------------------------------




RECORDED FEBRUARY 1, 2008 IN BOOK 200802, PAGE 300, RECORDS OF JOHNSON COUNTY,
KANSAS, AS AMENDED BY THE DOCUMENT RECORDED MARCH 2, 2011 IN BOOK 201103, PAGE
844, RECORDS OF JOHNSON COUNTY, KANSAS, AS AMENDED BY THE DOCUMENT RECORDED
FEBRUARY 8, 2013 IN BOOK 201302 AT PAGE 03282, RECORDS OF JOHNSON COUNTY KANSAS,
AND AMENDED BY SUPPLEMENTAL NUMBER THREE RECORDED CONCURRENTLY HEREWITH, RECORDS
OF JOHNSON COUNTY, KANSAS (AS AMENDED, THE “MASTER DECLARATION”).


THE NON-EXCLUSIVE EASEMENTS REFERENCED ABOVE SPECIFICALLY INCLUDE, WITHOUT
LIMITATION, NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN ACCESS OVER
COMMON FACILITIES THAT ARE NOW LOCATED, OR MAY BE HEREAFTER LOCATED FROM TIME TO
TIME, WITHIN THE FOLLOWING TRACTS:


TRACTS A AND C, PARK PLACE, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS, EXCEPT THAT PART OF TRACT A REPLATTED BY PARK PLACE SECOND PLAT
AND PARK PLACE THIRD PLAT AND PARK PLACE EIGHT PLAT, SUBDIVISIONS IN THE CITY OF
LEAWOOD, JOHNSON COUNTY, KANSAS


TRACT G, PARK PLACE THIRD PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS


TRACT H, PARK PLACE FOURTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS


TRACT K, PARK PLACE SIXTH PLAT, EXCEPT THAT PART OF TRACT K REPLATTED BY PARK
PLACE EIGHTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON COUNTY, KANSAS


TRACT N AND O, PARK PLACE NINTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD,
JOHNSON COUNTY, KANSAS


ALL OF TRACT P AND Q, PARK PLACE TENTH PLAT, A PLATTED SUBDIVISION OF LAND IN
THE CITY OF LEAWOOD, JOHNSON COUNTY, KANSAS


TRACT 8:


NON-EXCLUSIVE EASEMENTS FOR THE USE OF THE COMMON FACILITIES AND COMMERCIAL
PARKING AREAS (AS SUCH TERMS ARE DEFINED IN THE COMMERCIAL DECLARATION, AS
HEREINAFTER DEFINED) AS GRANTED AND DESCRIBED IN THAT CERTAIN COMMERCIAL
DECLARATION OF PROTECTIVE COVENANTS, CONDITIONS, RESTRICTIONS, AND EASEMENTS
RECORDED FEBRUARY 1, 2008 IN BOOK 200802, PAGE 301, RECORDS OF JOHNSON COUNTY,

A-3

--------------------------------------------------------------------------------




KANSAS AND AS AMENDED BY THE DOCUMENT RECORDED MARCH 2, 2011 IN BOOK 201103,
PAGE 844, AND AS FURTHER AMENDED BY THE SUPPLEMENT NUMBER TWO RECORDING
CONCURRENTLY HEREWITH, RECORDS OF JOHNSON COUNTY, KANSAS (AS AMENDED, THE
“COMMERCIAL DECLARATION”).
THE NON-EXCLUSIVE EASEMENTS REFERENCED ABOVE SPECIFICALLY INCLUDE, WITHOUT
LIMITATION, NON-EXCLUSIVE EASEMENTS FOR PARKING IN THE COMMON FACILITIES AND
COMMERCIAL PARKING AREAS, INCLUDING, WITHOUT LIMITATION, PARKING IN THE PARKING
GARAGES LOCATED ON THE FOLLOWING LOTS:
LOT 14, PARK PLACE THIRD PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS
LOT 16, PARK PLACE FOURTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS
LOT 26, PARK PLACE NINTH PLAT, A SUBDIVISION IN THE CITY OF LEAWOOD, JOHNSON
COUNTY, KANSAS



A-4